Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-19 are pending. 

Claim Analysis - 35 USC § 101
The Examiner notes that while the claims recite abstract ideas including mental processes and mathematical concepts, the further recitation of using vibration sensors to identify faulty bearings presents enough “significantly more” to qualify as a practical application; Thus the claims are found to be eligible under 35 USC § 101.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: the claims recite “locate a plurality of largest peak amplitudes within the vibration spectral data”, the limitation is found to be is grammatically awkward, in that the phase “largest” implies a single, highest peak amplitude, which contradicts “a plurality” of peak amplitudes. For examination purposes this limitation will be interpreted as “locate a plurality of peak amplitudes greater than a threshold within the vibration spectral data” Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 3 and 13, the claims recite the equation:

    PNG
    media_image1.png
    46
    198
    media_image1.png
    Greyscale

	however, no support is found in the specification for these limitations. Specifically, the equation does not appear correct in that when all the values are selected, everything except Er becomes a constant and the value of Er simply decreases infinitely. Further, no details of the equation are provided to obtain the claimed accuracy error values. The Specification does not provide sufficient detail to persons skilled in the art to carry out the aspect of the invention applicable in their specialty in a specific manner which is novel to the Applicant's invention; therefore, determining accuracy errors via the claimed equation is not enabled as outlined by the Wands factors below:

· (B) The nature of the invention - while the claims provide definitions for each element of the equation, when values are set, the equation cannot be resolved, it does not appear to be correct;
· (C) The state of the prior art – the prior art discloses techniques for determining accuracy errors as related to bearing fault determination via collected vibration data;
· (D) The level of one of ordinary skill - one of ordinary skill in the art would not know how to solve an equation that cannot be solved (eg, continues infinitely);
· (E) The level of predictability in the art – one of ordinary skill in the art would not understand how to solve an equation that cannot be solved (eg, continues infinitely);
· (F) The amount of direction provided by the inventor - no direction has been provided as to how to solve an equation that cannot be solved (eg, continues infinitely);
· (G) The existence of working examples; the prior art discloses working examples of determining accuracy errors as related to bearing fault determination via collected vibration data; and
· (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – as claimed, there is no amount of experimentation that would allow for one of ordinary skill in the art to solve the equation [eg, use the invention]; if properly claimed, the Examiner believes the level of experimentation needed to use the invention is reasonable for one of ordinary skill in the art.

Dependent claims inherit the attributes of the claims from which they depend.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the claim recites “determine a normalized accuracy error for each of the identified bearings in the list; and select from the list one of the identified bearings having a smallest normalized accuracy error”, however, the limitations are found to be indefinite. Specifically, it is unknown what bearing value the “normalized accuracy error” is determined for; for example, is the error determined based on a difference between the obtained fault frequency and a database fault frequency? Or is the error determined based on the difference between the collected peak and a database peak? Or is the error some kind of data quality measure? Or is the error some kind of peak-to-peak, skewness, kurtosis measure? Applicant’s published specification (paragraph [0015] and [0021]) recite similar language, failing to clarify the limitation. The claim has been interpreted as can best be understood. For examination any normalized value related to the accuracy/variance of measured data to the expected data. Claim 11 recites similar language and are rejected in the same manner.
Regarding claim 9, the claim recites “consolidate the list of identified bearings by grouping the identified bearings according to similarity in bearing fault frequencies and number of balls in the identified bearings”, however, the limitations are found to be indefinite. Specifically, it is unknown whether the Applicant’s intended meaning is: to consolidate the list of identified bearings by grouping the identified bearings according to similarity in bearing fault frequencies and to consolidate the list of identified bearings according to the number of balls; or to consolidate the list of identified bearings based on both grouping the identified bearings according to similarity in bearing fault frequencies and number of balls in the identified bearings Applicant’s published specification (paragraph [0073]) appears to teach performing both consolidation procedures and then perform some kind of matching between the two resulting consolidated groups, however, fails to clarify the limitation. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: consolidate the list of identified bearings by grouping the identified bearings according to similarity in bearing fault frequencies and consolidate the list of identified bearings according to the number of balls. Claim 19 recites similar language and is rejected in the same manner.
Dependent claims inherit the attributes of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen et al (PGPub No US 2002/0139191, hereafter “Hedeen”) in view of Bechhoefer (PGPub No US 2003/0065482, hereafter “Bechhoefer”).
Regarding claims 1 and 11, Hedeen discloses a vibration measurement and analysis system for identifying one or more faulty bearings in a machine based on spectral vibration data (Hedeen – p [0002] & p [0004]), the machine including rotational components rotating at a rotational speed (Hedeen – p [0033], teaches rotational speed of bearing assemblies), the vibration measurement and analysis system comprising:
one or more vibration sensors attached to the machine that generate vibration signals based on vibration of the machine (Hedeen – p [0007], “a sensor, such as an accelerometer or vibration sensor, placed in proximity to the bearing assembly. The sensor generates a signal indicative of an amplitude and frequency of the vibrational movement of the bearing assembly”); 
one or more vibration data collectors in electrical communication with the one or more vibration sensors (Hedeen – p [0007], “A processor [vibration data , in communication with the sensor, receives the signals generated by the sensor”), the one or more vibration data collectors including analog-to- digital conversion circuitry and processing circuitry that generates vibration spectral data based on the vibration signals (Hedeen – p [0007], “A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly”; p [0029], teaches the processor plots the spectrum as an array of points [ie, digitizes the data], which requires analog-to-digital conversion circuitry), wherein the vibration spectral data comprises vibration amplitude versus frequency data that includes a plurality of peak amplitudes at corresponding peak frequencies (Hedeen – fig. 2; p [0007], “generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement”; p [0020]), wherein at least some of the peak amplitudes are associated with vibration generated by the one or more faulty bearings (Hedeen – p [0033], “If a peak matches a predetermined frequency indicative of a bearing fault feature, the fault feature will be associated with the significant peak”); 
a vibration analysis computer that receives the vibration spectral data generated by the one or more vibration data collectors (Hedeen – p [0018], “The processor [vibration data collector] 14 provides access to a database 15 for the analysis of the spectral data by a processing means 16 [vibration analysis computer]”), the vibration analysis computer operable to execute instructions to (Hedeen – p [0018] teaches the processor provides access to a database for the analysis of the spectral data): 
locate a plurality of largest peak amplitudes within the vibration spectral data (Hedeen – p [0025], teaches using an amplitude threshold [AT] that represents a minimum amplitude at which peaks of a spectrum will be analyzed in order to evaluate the condition of a bearing [eg, eliminate smaller peaks, leave larger peaks]; p [0035]); 
- perform a search of a bearing fault frequency library to generate a list of identified bearings that have bearing fault frequencies that match within a spectral frequency tolerance the peak frequencies of the plurality of largest peak amplitudes (Hedeen – p [0008] teaches a database [library] comprising data representative of a predetermined amplitude threshold for at least one bearing fault, and at least one predetermined frequency, wherein each frequency is characteristic of at least one bearing fault; p [0028]; teaching identifying [matching] significant peaks related to the bearings from the spectrum using the fault mask data [peak frequencies] and the amplitude threshold [largest peaks only], this yields a list of significant peaks which further yields a list of bearings related to the peaks; where “significant peak” is defined above as related to a bearing fault; p [0019], teaches spectral data obtained from an operating bearing assembly is compared to data stored within a database [library], and the database [library] includes a "fault mask" having discrete predetermined frequencies that are characteristic of bearing faults; p [0033], teaches matching peaks to a predetermined frequency indicative of a bearing fault feature to obtain significant peaks, and “if a significant peak falls within a predetermined frequency range within which a fault frequency is expected to fall [tolerance], [and the] predetermined frequency range [tolerance] is typically derived empirically by considering the likely variation of rotational speed of the like bearing assemblies”); 
determine a normalized accuracy error for each of the identified bearings in the list; and select from the list one of the identified bearings having a smallest normalized accuracy error.
Bechhoefer teaches determine a normalized accuracy error for each of the identified bearings in the list (Bechhoefer - p [0129], teaches relates CI to goodness of fit [ie, accuracy/sensitivity related to amount of error], and determining a CI [accuracy error] representing a score quantifying a difference between observed or actual test distribution data and a normal probability distribution function; p [0179] teaches using a normalization technique which normalizes the CI for each bearing; p [162], teaches the CI/score is related to fault/normality of a component, where only data from the list is being analyzed as detailed above in Hedeen); and select from the list one of the identified bearings having a smallest normalized accuracy error (Bechhoefer - p [0008], “a portion [includes a single one] of said plurality of condition indicators is selected in accordance with those condition indicators have the smallest of said differences”; p [0153]-[0155], “the auto-correlation of the time domain signal may be used to solve for the filter coefficients in a minimum sum of square error sense” ; p [0182]-[0183], where only data from the list is being analyzed as detailed above in Hedeen). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the normalized accuracy error calculation as taught by Bechhoefer in Hedeen for the expected benefit of a reduction of configuration and variance (Bechhoefer – p [0179]).	
Regarding claims 2 and 12, the combined art of Hedeen and Bechhoefer discloses all of the limitations on which this claim depends, further, Bechhoefer discloses prior to selection of one of the identified bearings having a smallest normalized accuracy error, the vibration analysis computer executes instructions to sort the list of identified bearings based on the normalized accuracy errors (Bechhoefer - p [0257], teaches sorting in descending order before selecting; p [0008], teaches ranking CIs).
Regarding claims 8 and 18, the combined art of Hedeen and Bechhoefer discloses all of the limitations on which this claim depends, further, Bechhoefer discloses the vibration analysis computer executes instructions to generate [perform] and trend [slope] one or more energy band scalar values [gain values, bandwidth/bins] by summing energy over all harmonic peak [1st 10 points of the power spectral density calculated, linear regression] for each type of energy band over a period of time (Bechhoefer - p [0089]-[0090], where a “raw acquired data” indicates an energy band over time), wherein the energy band scalar values include one or more of a Ball Pass Frequency of the Inner race (BPFI), a Ball Pass Frequency of the Outer race (BPFO), a Ball Spin Frequency (BSF), and a Fundamental Train Frequency (FTF) (Bechhoefer - p [0123]-[0128]) for the identified bearing having a smallest normalized accuracy error (Bechhoefer - p [0008], “a portion [includes a single one] of said plurality of condition indicators is selected in accordance with those condition indicators have the smallest of said differences
Regarding claims 9 and 19, the combined art of Hedeen and Bechhoefer discloses all of the limitations on which this claim depends, further, Bechhoefer discloses the vibration analysis computer executes instructions to consolidate the list of identified bearings by grouping the identified bearings according to similarity in bearing fault frequencies (Bechhoefer – Equ B1; p [0302]-[0314]) and number of balls in the identified bearings (Bechhoefer – p [0136]-[0138]).
Regarding claim 10, the combined art of Hedeen and Bechhoefer discloses all of the limitations on which this claim depends, further, Hedeen discloses the one or more vibration data collectors include one or both of a portable vibration analyzer and a continuous online vibration monitoring system (Hedeen - p [0018], teaches the processor may be a personal computer).

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen and Bechhoefer in view of Panigrahi (IN201621003344A, hereafter “Panigrahi”).
Regarding claims 3 and 13, the combined art of Hedeen and Bechhoefer discloses all of the limitations on which this claim depends, further, it discloses 
- set the spectral frequency tolerance to a selected value (Hedeen – p [0033], teaches using [setting] a predetermined frequency range within which a fault frequency is expected to fall [tolerance], [and the] predetermined frequency range [tolerance] is typically derived [selected] empirically by considering the likely variation of rotational speed of the like bearing assemblies”);
set the normalized accuracy error to an initial value (Bechhoefer – p [0188], “CI being normalized using previously determined and stored B and x values”); 
- for each of the plurality of largest amplitude peaks and each harmonic of each of the bearing fault frequencies that match the peak frequencies of the plurality of largest peak amplitudes, decrease the normalized accuracy error from the initial value by successive calculations of 

    PNG
    media_image1.png
    46
    198
    media_image1.png
    Greyscale

wherein Er is the normalized accuracy error, Ftol is the spectral frequency tolerance, Ap is the peak amplitude, Amax is the maximum peak amplitude, Ff is the bearing fault frequency or harmonic thereof, and Fp is the peak frequency (reference corresponding 112(a) rejection above; art rejections will be applied upon clarification of the claimed subject matter by the Applicant).
The combined art of Hedeen and Bechhoefer does not explicitly disclose determine a maximum peak amplitude of the plurality of largest amplitude peaks.
Panigrahi teaches determine a maximum peak amplitude of the plurality of largest amplitude peaks (Panigrahi – p [0039], teaches the generation module may select the most prominent peak in resonant zone of the spectrum; p [0038] teaches obtaining the 5 highest peaks).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the largest peak as taught by Panigrahi in Hedeen and Bechhoefer for the expected benefit of determining the expected frequency related to the fault which can be used to detect future faults (Panigrahi - p [0038]-[0041]).
Regarding claims 4 and 14, the combined art of Hedeen, Bechhoefer and Panigrahi discloses all of the limitations on which this claim depends, further, Hedeen discloses the vibration analysis computer determines the normalized accuracy error for multiple bearing fault frequency values that include one or more of a Ball Pass Frequency of the Inner race (BPFI), a Ball Pass Frequency of the Outer race (BPFO), a Ball Spin Frequency (BSF), and a Fundamental Train Frequency (FTF) (Hedeen - p [0024]).
Regarding claims 5 and 15, the combined art of Hedeen, Bechhoefer and Panigrahi discloses all of the limitations on which this claim depends, further, Panigrahi discloses the selected value of the spectral frequency tolerance Ftol is at least twice a frequency resolution of the vibration spectral data (Panigrahi – p [0039], teaches band pass filter of 5 times the shaft frequency).
Regarding claims 6 and 16, the combined art of Hedeen and Bechhoefer discloses all of the limitations on which this claim depends, further, Hedeen discloses the vibration analysis computer includes a user interface (Hedeen - p [0018], teaches using a personal computer with a monitor for displaying results [ie, user interface]).
	The combined art of Hedeen and Bechhoefer does not explicitly disclose the vibration analysis computer executes instructions to automatically select from the list an identified bearing having the smallest normalized accuracy error and communicate the selection to a user via the user interface.
	Panigrahi teaches the vibration analysis computer executes instructions to automatically select from the list an identified bearing having the smallest normalized accuracy error (Panigrahi – p [0039], teaches the generation module may select the most prominent peak in resonant zone of the spectrum, where the module making a selection is considered “automatic”, without user intervention) and communicate the selection to a user via the user interface (Panigrahi – fig 2b; p [0042]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the largest peak as taught by Panigrahi in Hedeen and Bechhoefer for the expected benefit of determining the expected frequency related to the fault which can be used to detect future faults (Panigrahi - p [0038]-[0041]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen and Bechhoefer in view of Shaikh et al (PGPub No US2013/0063262, hereafter “Shaikh”).
Regarding claims 7 and 17, the combined art of Hedeen and Bechhoefer discloses all of the limitations on which this claim depends, further, Hedeen discloses 
the vibration analysis computer includes a user interface (Hedeen - p [0018], teaches using a personal computer with a monitor for displaying results [ie, user interface]).
The combined art of Hedeen and Bechhoefer does not explicitly disclose the vibration analysis computer executes instructions to display the list of identified bearings on the user interface and receive a selection of an identified bearing that is entered by a user via the user interface.
the vibration analysis computer executes instructions to display the list of identified bearings on the user interface (Shaikh - p [0021]-[0022], icons) and receive a selection of an identified bearing that is entered by a user via the user interface (Shaikh – fig. 1, items 122, 116, shows the interface is connected to the processing unit; p [0021]-[0022], “receiving an input that identifies a fault condition”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize GUI as taught by Shaikh in Hedeen and Bechhoefer for the expected benefit of permitting the end user to more quickly and accurately diagnose the misalignment and effectively remedy the problem (Shaikh – p [0020]).	

Conclusion
Regarding the current 35 USC § 112 Rejections, specifically, the rejected limitations of claims 3 and 13, as a result of the indefiniteness, the Examiner cannot construe any meaningful interpretation for the limitation with claimed equation. Art rejections will be applied upon clarification of the claimed subject matter by the Applicant. Further, upon Applicant’s amendment to overcome the rejections raised by the Examiner and upon the Examiner’s better understanding of the invention, further search and consideration will be given to the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862